department of the treasury_department of the treasury int ernal revenue service int ernal revenue service washington d c washington d c date o f f i c e o f o f f i c e o f c h i e f c o u n s e l c h i e f c o u n s e l number release date cc corp fsa-n-145591-01 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel - from associate chief_counsel corp cc corp subject agent for consolidated_group - - form_870 and refunds this chief_counsel_advice responds to your memorandum dated date concerning the proper party to sign form_870 on behalf of a consolidated_group in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend corporation a corporation b corporation c newco business a year year x state z issues who is the proper party on behalf of a consolidated_group to sign form_870 and receive any refunds in tax when after the tax years at issue the common parent of the group had been acquired and later liquidated through merger conclusions we suggest that the remaining members of the consolidated_group designate another member to act as agent for the group however if this is not possible then fsa-n-145591-01 the service must deal separately with each member with respect to its liability with respect to any potential refund the service can issue a refund to the agent designated by the remaining members of the group facts for the tax years under review corporation a was the common parent of a consolidated_group in year corporation a entered into an agreement and plan of merger with corporation b to have corporation b acquire all of business a from corporation a to this end corporation a transferred all of its non-business a assets to newco subsequently the stock of newco was distributed to the public shareholders of corporation a corporation b formed a merger subsidiary_corporation c_corporation c merged into corporation a corporation a survived the merger and its shareholders received corporation b stock this transaction was not a reverse_acquisition under sec_1_1502-75 because corporation a shareholders did not receive more than ownership of the stock of corporation b consequently the corporation a group terminated but corporation a remained the agent for its old consolidated_group for taxable years prior to the year acquisition by corporation b following the merger corporation a changed its name to x but will be referred to as corporation a throughout this memorandum in year corporation a merged into corporation b pursuant to the laws of state z this transaction was treated as a sec_332 liquidation for federal tax purposes corporation a did not designate a new agent for the old corporation a consolidated_group prior to its merger into corporation b in connection with the year reorganization corporations a b and newco entered into a tax_allocation_agreement under this agreement the parties designated tax filing duties tax_liability allocations refund allocations for all pre- merger years and an officer of newco was to be designated agent for corporations a and b for the purpose of signing returns cashing refund checks and signing powers of attorney among other duties newco and corporation b take the position that corporation a remained the agent for the corporation a group for all taxable periods prior to the year acquisition of corporation a additionally newco and corporation b take the position that subsequent to the corporation a merger in year corporation b became the successor agent for the corporation a group with respect to those periods exam and appeals anticipate a combination of refunds and deficiencies for the open tax years of the corporation a group fsa-n-145591-01 law and analysis sec_1_1502-77 provides that the common parent for all purposes with certain exceptions not relevant on these facts shall be the sole agent for each subsidiary in the group duly authorized to act in its own name in all matters relating to the tax_liability for the consolidated_return_year no subsidiary shall have authority to act for or to represent itself in any such matter in particular the common parent shall file all extensions of time file claims for refund and be the authorized party to which the service pays refunds and executes closing agreements offers in compromise and other documents on behalf of the subsidiaries sec_1_1502-77 under general principles of agency law an agency is a personal relationship that necessarily ends with the death of either the principal or the agent see restatement agency 2d cf malone hyde v commissioner t c memo n applying general principles of agency law with respect to a power_of_attorney this rule has been applied to corporations which cease to exist oklahoma gas co v 273_us_257 on the facts of the instant case corporation a was the common parent and agent for the corporation a consolidated_group for taxable periods prior to the year acquisition by corporation b although the corporation a group terminated upon corporation b’s acquisition of corporation a in year corporation a continued to be the agent for the group with respect to all pre-acquisition periods however when corporation a merged into corporation b in year it ceased to exist consequently at that time its agency authority terminated sec_1_1502-77 requires that before the common parent of a consolidated_group goes out of existence it must designate another member to act as agent for the group substitute agent with the same limitations and conditions that were applicable to the common parent if the common parent fails to designate a substitute agent then the remaining members may designate a substitute agent until a substitute agent is approved by the commissioner any communication mailed to the former common parent is considered properly mailed to the agent if the commissioner has reason to believe that the common parent has ceased to exist he may deal directly with any member with respect to its liability sec_1_1502-77t designates an alternative agent when the common parent of a consolidated_group ceases to be the common parent the relevant 1following the restructuring of the internal_revenue_service district directors no longer exist the responsibility previously held by the district directors with respect to sec_1_1502-77 has been delegated by the commissioner to various officials of the large and mid-size business and small_business self-employed operating divisions fsa-n-145591-01 alternative agent in this case is the successor of the former common parent under sec_1_1502-77t a ii however the scope of the agency for the alternative agent is limited to being the party to which the service sends notices of deficiency and the execution of waivers of statute_of_limitations when corporation a merged out of existence in year it did not designate another member of the consolidated_group to act as substitute agent for the taxable_period prior to the year acquisition by corporation b the remaining members of the group however may still designate a member of the group as a substitute agent under sec_1_1502-77 sec_1_1502-6 provides that the common parent and each subsidiary which was a member of the group during any part of the consolidated_return_year shall be severally liable for the tax for such year furthermore sec_1_1502-6 provides that no agreements entered into by one or more members of the group with any members of such group or with any other person shall have the affect of reducing the liability thus while the tax_allocation_agreement entered into by corporations a b and newco determines the rights and obligations of the signing parties among themselves it has no effect on the several_liability of each member of the corporation a group nor does it have any effect on the operation of sec_1_1502-77 in determining the agent for the group after corporation a’s existence terminated because there is currently no agent for the corporation a group we recommend that the service seek to have the remaining members of the old corporation a consolidated_group designate a substitute agent there is no specific procedure to follow for designating a substitute agent however certain requirements apply in particular all eligible subsidiaries must participate in the delegation and only a member for the years in question may be designated newco is not eligible to be designated because it was not a member of the corporation a consolidated_group for the tax years under review corporation b is not eligible to be the substitute agent despite being the successor to the common parent and an alternative agent under sec_1_1502-77t a ii because the authority of an alternative agent is limited to receiving notices of deficiency and extending the statue of limitation moreover corporation b is not a successor agent because it was not a member of the corporation a group for the tax periods in question and thus is not eligible to be designated as a substitute agent under sec_1_1502-77 however under state z law corporation b assumed corporation a’s liabilities as corporation a’s successor for this reason we suggest that corporation b either participate in the designation of a substitute agent and appoint that agent as its own or sign the form_870 in addition to the substitute agent fsa-n-145591-01 if the remaining members do not designate a substitute agent the service can deal directly with any member with regard to its liability pursuant to sec_1_1502-77 we note however that in the absence of a substitute agent a problem may arise if the service has to issue a refund for pre-year taxable periods of the old corporation a consolidated_group pursuant to sec_6402 the service is required to make refunds to the person who made the overpayment sec_1_1502-77 provides that the common parent files for and receives all refunds and if the service pays the common parent the government’s obligation will be satisfied with respect to all member subsidiaries however if there is no agent for the group it may be unclear who made the overpayment and who should receive the refund arguably any member of the group or a successor of a member could claim that it is entitled to at least a portion of the overpayment case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions sincerely william d alexander acting associate chief_counsel corporate gerald b fleming senior technician reviewer branch
